     Case 4:19-cv-00354-WTM-CLR Document 10 Filed 01/25/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

SHELIA BRUIN-BLAKE,                       )
                                          )
     Plaintiff,                           )
                                          )
v.                                        )    CV419-354
                                          )
COLLECTRON, INC.,                         )
                                          )
     Defendant.                           )

                                  ORDER

     Plaintiff Shelia Bruin-Blake filed this action for damages under the

Federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692, and the Georgia

Fair Business Practices Act, O.C.G.A. 10-1-390. See doc. 1 at 1. Defendant

Collectron, Inc. filed a handwritten “answer” that asserts that it “cannot

afford an attorney,” and that the author, Christopher Carter, “do[es] not

understand the plaintiff’s complaint against [his] company.”          Doc. 6.

Plaintiff moves to strike defendant’s answer on the grounds that Mr. Carter,

whatever his position with the defendant company, cannot represent the

company without an attorney. See doc. 8 at 2. Defendant’s response to the

motion is substantially identical to the “answer.” See doc. 9.

     Plaintiff is certainly correct that longstanding and unequivocal judicial

opinion prohibits corporate entities from appearing in Court by any


                                      1
     Case 4:19-cv-00354-WTM-CLR Document 10 Filed 01/25/21 Page 2 of 4




representative other than a licensed attorney. It is “well established that

a corporation is an artificial entity that can act only through agents,

cannot appear pro se, and must be represented by counsel.” Palazzo v.

Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985); see id.

(“‘Corporations and partnerships, by their very nature, are unable to

represent themselves and the consistent interpretation of [the federal

statute permitting appearance pro se] is that the only proper

representative of a corporation . . . is a licensed attorney, not an unlicensed

layman regardless of how close his association with the . . . corporation.’”

(quoting Turner v. Am. Bar Assn., 407 F. Supp. 451, 476 (N.D. Inc. 1975));

see also Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council,

506 U.S. 194, 201–202 (1993) (“It has been the law for the better part of

two centuries . . . that a corporation may appear in the federal courts only

through licensed counsel.” (citation omitted)).

      The Federal Rules of Civil Procedure permit the Court to “strike

from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Plaintiff does

not articulate how a missive from an interested party qualifies to be

stricken under the Rule. See doc. 8. Nevertheless, this Court and other


                                      2
    Case 4:19-cv-00354-WTM-CLR Document 10 Filed 01/25/21 Page 3 of 4




courts in this Circuit have recognized the propriety of striking pleadings

by unrepresented corporations. See New Holland Tire, Inc. v. Dorsey

Roadside Rescue, Inc., 2010 WL 3276913, at *1-2 (striking unrepresented

corporate defendant’s answer); see also, e.g., Re/Max, LLC v. Prop.

Professionals of Tampa Bay, Inc., 2014 WL 2854991, at * 2 (M.D. Fla. Apr.

22, 2014) (“In the event that [a corporate defendant] files any document,

including an answer, without the assistance of counsel the Court will be

inclined to strike that submission.”). Since Rule 12(f) expressly permits

the Court to act “on its own,” Fed. R. Civ. P. 12(f)(1), the lack of explicit

explanation in plaintiff’s motion need not preclude relief that is clearly

appropriate.

     The Court appreciates Mr. Carter’s protestation that he “does not

understand the plaintiff’s complaint.” See doc. 6; doc. 9. Despite its

sympathy, “even in the case of pro se litigants [where pleadings are

liberally construed] this leniency does not give a court license to serve as

de facto counsel for a party, or to rewrite an otherwise deficient pleading

in order to sustain an action.” Boles v. Riva, 565 F. App’x 845, 846 (11th

Cir. 2014) (quotation and citation omitted). The Court is, therefore, not




                                     3
    Case 4:19-cv-00354-WTM-CLR Document 10 Filed 01/25/21 Page 4 of 4




able to provide defendant any guidance in how to properly respond to

plaintiff’s Complaint.

     Accordingly, Plaintiff’s Motion to Strike is GRANTED. Doc. 9. The

Clerk is DIRECTED to amend the docket to reflect that the previously

filed “answer,” doc. 6, is, in fact, a letter. Carter is cautioned that if

Collectron, Inc. intends to seek to file a responsive pleading or otherwise

defend this case, it must obtain counsel.

     SO ORDERED, this 25th day of January, 2021.

                                  ____________________________________
                                   ______________________________
                                   hriisttoph
                                            her L. Ray
                                  Christopher
                                  United
                                  U   i dS States M
                                                  Magistrate
                                                       i      Judge
                                                              J
                                  Southern District of Georgia




                                     4
